Citation Nr: 0011620	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-34 945	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder and, if so, whether the 
reopened claim should be granted.

2. Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July 1996 and November 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In March 2000, the 
veteran was afforded a hearing before the undersigned Board 
member. 

In a March 1978 decision, the Board denied service connection 
for an acquired psychiatric disorder.  Thereafter, in a 
November 1992 decision, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(claim based on a diagnosis of a new disorder represents a 
new claim).  The basis of the RO's determination was that 
PTSD was not diagnosed.  The veteran did not appeal the RO's 
decision.  This determination is final and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from a RO rating 
decision of November 1997 that again denied the claim of 
entitlement to service connection for a PTSD. 

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened the 
veteran's claim and denied it on the merits in its November 
1997 rating action.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).

The veteran's claims for an increased rating for service-
connected bilateral pes planus and a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU) will be addressed in the remand section 
below.


FINDINGS OF FACT

1. An unappealed November 1992 rating decision denied service 
connection for PTSD; a September 1993 RO decision 
confirmed and continued the denial of service connection 
for PTSD.

2. The evidence added to the record since the September 1993 
rating decision does bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for PTSD and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has PTSD.


CONCLUSIONS OF LAW

1. Evidence received since the September 1993 rating decision 
is new and material; the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304 (1999).

2. The claim for service connection for PTSD is not 
plausible.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in November 1992, denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO found at the time that PTSD was not diagnosed 
and that the veteran's mixed personality disorder was not a 
condition considered to be a compensable disability for VA 
purposes.  The veteran did not appeal the RO's decision and 
it became final based on the evidence then of record.  

The evidence of record at the time of the November 1992 RO 
decision that denied service connection for PTSD included the 
veteran's service medical records.  When examined for entry 
into service in March 1969, a psychiatric abnormality was not 
reported and the veteran was found qualified for active 
service.  Service medical records are entirely negative for 
complaint or treatment of a psychiatric disorder or injury 
sustained in a traumatic incident.  According to an April 
1970 Medical Board Report, the veteran had symptomatic severe 
pes planus deformity, bilaterally, that existed prior to 
enlistment.  He was recommended for discharge as unfit for 
duty.

The veteran's service records indicate that he had no foreign 
or sea service, his specialty in service was logisticsman and 
he was awarded the National Defense Service Medal.   

VA hospitalized the veteran in October 1974 for treatment of 
narcotic drug addiction for the past five years.  There was 
no sign of psychosis or organic brain syndrome at admission.  
Final diagnoses included narcotic drug addiction

VA rehospitalized the veteran in November 1974 and the 
hospital summary indicates that he was obviously a 
longstanding sociopath who also abused different drugs.  He 
had been using drugs for approximately four years.  Final 
diagnoses were sociopathic personality disorder and drug 
abuse (heroin).

During a February 1975 VA orthopedic examination the veteran 
gave a history of injury when he jumped from a vehicle while 
in Okinawa in service.

At a September 1976 VA orthopedic examination, the veteran 
reported that he was in the infantry in the Vietnam War and 
did a lot of walking.  He indicated that in 1971, he fell 
approximately thirty feet from a helicopter that was on fire 
in Okinawa, after duty in Vietnam.  According to the veteran, 
he was hospitalized for eight months and evidently fractured 
a bone in his left leg as it was in a cast for several 
months.  The VA examiner noted that the veteran reported a 
fracture that was unsubstantiated by the service discharge 
record.  

VA outpatient records dated in 1977 reflect the veteran's 
history of drug use and complaints of depression.

VA hospitalized the veteran from February to March 1977 for 
treatment of narcotic type drug abuse.  He was noncompliant 
with the rules, discharged and advised that he would be 
eligible for readmission in two weeks,

Two days later, the veteran was rehospitalized by VA.  
According to hospital summary, the veteran had taken drugs 
since his legs and feet were broken in a helicopter fall in 
1969.  He was placed in the Drug Program and detoxified.  The 
final diagnosis was drug abuse.

In a May 1977 statement, the veteran's wife said he served a 
tour of duty in Asia, from 1969 to 1970, when he was injured 
and subsequently medically discharged.

VA hospitalized the veteran from November to December 1977 
for treatment of drug abuse.  The hospital record indicates 
that he had prior admissions but was unable to complete the 
program due to disciplinary problems and an inability to 
follow the rules.  He reported breaking his feet in Vietnam, 
but x-rays were negative.  The final diagnoses were drug 
abuse, narcotic type and painful feet.

VA outpatient records dated from 1979 to 1981 reflect the 
veteran's history of substance abuse and complaints of foot 
pain.

In a September 1992 statement, the veteran's sister said he 
was severely disturbed since returning from Vietnam.  She 
said he abused drugs for over twenty years and had not worked 
for approximately ten years.  

The veteran underwent VA examination for PTSD in September 
1992.  He denied being in combat in service and did not 
receive any commendation, but said that he jumped out of a 
helicopter and broke his right foot that led to his narcotics 
addiction.  The veteran had been married four times and had 
one daughter.  He claimed PTSD symptoms because of an 
experience in boot camp when his best friend was stabbed and 
killed by an instructor.  The veteran was the only person to 
complain and was beaten, threatened and followed.  He was 
incarcerated for forging a prescription for narcotics in 1976 
and again in 1984 and served time in prison in 1990 for a 
motor vehicle violation.  The veteran complained of 
blackouts, sleep difficulty, hearing voices, depression, 
nervousness and suicidal thoughts.  At Axis I, the VA 
examiner definitely thought the veteran did not meet the 
criteria for a diagnosis of PTSD due to any service-connected 
activity.  The veteran's multiple substance addiction was 
also noted.  At Axis II, mixed personality disorder was 
diagnosed.  In an undated Addendum, the examiner commented 
that the veteran's medical file showed he was hospitalized in 
July 1992, tested for positive for drug use and it was 
thought the veteran used drugs while hospitalized.  It was 
further noted that the veteran was rehospitalized in August 
1992 and given an irregular discharge when he was found 
drinking while on a pass.  During this last admission, he 
voiced some subjective symptoms of PTSD, but the VA examiner 
said there was no objective evidence to sustain a diagnosis 
of PTSD.

The relevant evidence associated with the claims folder 
subsequent to the November 1992 rating decision includes VA 
hospital records.  As noted above, the veteran was admitted 
for participation in the substance abuse treatment program in 
July 1992.  While hospitalized, his urine drug screen was 
positive for drugs, he admitted to drug use and was 
discharged.  Alcohol, opiate, cocaine and nicotine dependence 
was diagnosed.  VA rehospitalized the veteran in August 1992 
with complaints of depression, anxiety, increased nightmares 
and sleep difficulty and subjective threats of using a gun 
and blowing up the hospital.  When interviewed, he denied any 
intention of actually doing that but said it because he 
thought the only way to be admitted was to express suicidal 
or homicidal ideation.  He described frequent service-related 
nightmares, depression, decreased concentration, anhedonia, 
sleep difficulty.  At Axis I, the diagnoses were alcohol 
dependence and polysubstance abuse and dependence with a need 
to rule out PTSD.

In September 1993, the RO continued its denial of service 
connection for PTSD.

The September 1993 RO decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the September 1993 decision that was the 
final adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO evidently received the veteran's claim for service 
connection for PTSD in February 1997.  The evidence added to 
the record since the September 1993 rating action that 
declined to grant service connection for PTSD includes VA 
medical and private medical records, dated from 1996 to 1998, 
lay statements and the veteran's statements.

An April 1996 VA outpatient record indicates that the veteran 
requested to be seen in the mental hygiene clinic (MHC) 
regarding nerve medication for PTSD and includes a diagnostic 
impression of PTSD.  When seen in the MHC, he reported taking 
Xanax for PTSD and said he needed pain medication for his 
feet.  According to an April 1996 MHC consultation report, 
the assessment was PTSD, by history.

In an August 1996 statement, the veteran said he was 
medically evacuated to the U.S. from Southeast Asia during 
the Vietnam conflict.

An August 1996 private medical record, evidently from Dr. 
Dattilo, regarding the veteran's right toe pain, indicates 
that the veteran's past medical history is significant for 
shrapnel and that he was disabled from Vietnam.

VA hospitalized the veteran in January 1997 with bizarre 
behavior, delusions and auditory hallucinations.  He believed 
he was being followed.  According to the hospital discharge 
summary, the veteran had a history of PTSD and drug 
dependence with multiple VA admissions.  The record notes 
that the veteran was diagnosed with PTSD related to a combat 
occurrence in Vietnam, where he served in the Marines from 
1969 to 1971, with eight months of combat in Vietnam.  He 
jumped from a crashing helicopter, broke both legs and was 
the sole crash survivor.  Final diagnoses included substance 
dependence with major depression and Cluster B personality 
traits.

A February 1997 VA MHC record indicates that the veteran had 
clinical depression and a psychotherapy consultation was 
requested.  The provisional diagnoses were dysthymic disorder 
(circled), borderline personality disorder and the need to 
rule out PTSD.  

According to a medical chronology submitted by the veteran in 
July 1997, he was medically evacuated from Asia to Beaufort, 
South Carolina, and was discharged in 1971.

On a Report of Accidental Injury in Support of Claim for 
Compensation or Pension (VA Form 21-4176), received in 
September 1997, the veteran said that in 1970 he was 
medically evacuated from Asia to Beaufort Naval Hospital and 
medically discharged as unfit for duty.  He was unable to 
describe the accident in which he was injured and said that 
military records should be reviewed.  It was noted that he 
sustained severe trauma to his feet, legs and back in a 
helicopter crash.

An October 1997 VA orthopedic examination report includes the 
veteran's report of injuring his feet when he jumped to the 
ground from a helicopter deck while in Okinawa.  

The veteran underwent VA examination for PTSD in October 1997 
and reported testifying against a drill sergeant in a court 
martial.  He was harassed and threatened, subsequently 
withdrew his statement against the sergeant and the charges 
were dropped.  The veteran signed up for a two-year program 
that required him to go to Vietnam but, because of cutbacks 
in troops in Vietnam, was sent to Okinawa where he was 
stationed for approximately eight months.  He described 
jumping several feet from a parked helicopter and injured his 
feet.  Thereafter, he was returned to Beaufort Naval 
Hospital, in the United States, received orthopedic shoes and 
was discharged.  The veteran told his father that he had been 
evacuated from Vietnam so as not to disappoint him, obtained 
combat and Vietnam service ribbons, placed them on his 
uniform and told the examiner it had been a kind of lie.  
Psychological test results were considered invalid.  

Further, the VA examiner observed that the veteran was 
allegedly repeatedly beaten and threatened after providing 
written testimony in the court martial of his drill sergeant.  
The physician noted that there was no record in the claims 
file that directly or indirectly supported the veteran's 
allegations.  If corroborated, the doctor said the criteria 
for PTSD could be established.  However, in the absence of 
such corroboration, a diagnosis of PTSD could not be made.  
The doctor suggested that the veteran might wish to contact 
soldiers with whom he served who could corroborate his 
rendition of the facts.  It was noted that, post service, the 
veteran experienced a history of substance abuse problems 
with aborted treatment episodes, two prison terms and 
relational life and work histories adversely affected by drug 
and legal difficulties.  The VA physician said similar 
problems affected some veterans suffering from traumatic 
stress.  However, in the veteran's case, the difficulty was 
in the current unavailability that would corroborate his 
story.  The Axis I diagnosis was Opioid Dependence and, at 
Axis II, the diagnosis was personality disorder, not 
otherwise specified (Cluster B traits).

VA hospitalized the veteran in February 1998 after his wife 
brought him to the hospital with a history of several days of 
reportedly hearing voices and sleep difficulty and complaints 
of nightmares, nervousness and anxiety.  He was described as 
a door gunner in Vietnam.  According to the discharge 
summary, the veteran gave a long history of psychiatric 
problems, especially mood swings that dated back to his early 
adulthood.  Psychological test results were considered valid 
and reflected an extremely severe level of depression and he 
appeared likely to have a thought disorder.  The test report 
included diagnoses of bipolar disorder, severe with psychotic 
features and polydrug abuse.  Final hospital discharge 
diagnoses were bipolar disorder with psychosis and history of 
polysubstance abuse.

In his July 1999 substantive appeal, the veteran stated that 
his service records namely his Report of Transfer or 
Discharge (DD Form 214), were incorrect and he served in 
Vietnam.  An accompanying statement is to the effect that he 
was the sole survivor of a helicopter crash in Vietnam.

The veteran has asserted that he has PTSD that had its 
origins during his period of active military service.  
Service medical records are entirely negative for reference 
to complaints, treatment or diagnoses of a psychiatric 
disorder.  

The evidence received since the September 1993 decision 
consists of VA and private medical records.  VA medical 
records dated in April 1996 and January 1997, including 
diagnoses of PTSD, however, are new and do bear directly on 
the question of whether PTSD had its onset in service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin and, thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107(a).  For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determination issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

According to 38 U.S.C.A. § 1110 (West 1991), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

Service records are entirely negative for complaints or 
treatment of a psychiatric disorder.  A psychiatric disorder 
is not shown until many years after discharge and, neither 
the depression, initially diagnosed in 1977, nor the bipolar 
diagnosed in 1998 have been attributed by examining 
physicians to the veteran's period of active duty.  The 
record suggests that delusional disorder and suicidal 
ideation found in the 1990s are associated with the veteran's 
personality difficulty and history of substance abuse.  In 
any case, a chronic psychiatric disorder, other than PTSD, 
has not been shown to be related to service or any incident 
of service origin.

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran has contended that service connection should be 
granted for PTSD.  The record demonstrates that no PTSD was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had PTSD.  In fact in 
September 1992, a VA examiner said the veteran definitely did 
not have PTSD.  While VA clinical records in 1996 and 1997 
included diagnoses of PTSD and a history of PTSD, these 
appear to be based on a history provided by the veteran and 
not on objective clinical evidence.  The diagnoses made by 
the VA examiners do not provide the evidence of a service 
connected injury as the diagnoses were based on a medical 
history provided by the veteran but unsupported by service 
medical records.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence.").  See also Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). (A medical opinion based upon an incomplete 
and inaccurate history is of no probative value.).  Moreover, 
the veteran has repeatedly shown himself to be an unreliable 
historian, variously describing service in Okinawa and 
Vietnam and, in 1997, he told the VA examiner that he lied 
about serving in Vietnam but served in Okinawa.  However, in 
his July 1999 substantive appeal, he asserted that his 
condition was aggravated by his service in Vietnam and that 
service records were incorrect and that he served in Vietnam.  
He said he was the sole survivor of a helicopter crash in 
Vietnam.  Moreover, in the February 1997 VA examination 
report, the physician commented that there were no direct or 
indirect record references to corroborate the veteran's 
alleged stressors.  In fact, bipolar disorder with psychosis, 
not PTSD, was diagnosed when VA hospitalized the veteran in 
February 1998.  Furthermore, the veteran has submitted no 
evidence to show that he currently has PTSD.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has PTSD has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has PTSD.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  
Since the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for PTSD on a ground different from 
that of the RO, that is, whether the veteran's claim is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran asserts that the current manifestations of his 
service-connected bilateral pes planus are more severe than 
are represented by the currently assigned 30 percent 
disability rating.

An October 1996 VA clinical record reflects that the 
veteran's feet were very tender and it described tarsal 
tunnel symptomatology.  A VA electromyography (EMG) report 
dated at the time found no obvious showing of tibial motor 
sensory conduction through the tarsal tunnel.

The veteran last underwent VA orthopedic examination in 
October 1997 and said he broke his right fourth toe in 1996 
because of muscle spasms in his feet.  He fell and broke the 
same toe again and subsequently had two pins placed in his 
toe.  It became infected and he was treated with intravenous 
antibiotics.  The veteran said VA physicians at the VA 
medical center in Denver told him in 1996 that he had tarsal 
tunnel syndrome in his left foot after an electromyography 
(EMG) was performed.  He decided against surgery.  The 
veteran reported back pain and said his feet throbbed and 
swelled constantly.  He had been unable to work in his trade 
as a carpenter for the last ten years due to his feet.  He 
used a cane.  The VA examiner diagnosed mild pes planus and 
commented that the objective evidence for disability in the 
veteran's feet was practically nil.  There was some element 
of vasomotor instability in his feet, but he had excellent 
pulses in both the dorsalis pedis and posterior tibial areas 
and no type of surgery was indicated.  In the examiner's 
opinion, most of the veteran's disability that he complained 
about was in his feet on a functional basis.  

According to a January 2000 treatment record from John B. 
Bieltz, M.D., the veteran had right foot surgery and 
developed a postoperative infection.  Neurological 
examination of the veteran's feet was normal, he had 
tenderness over the midtarsus region and pain with 
compression.  Dr. Bieltz noted that there was nothing that 
could correct the veteran's problem surgically and 
recommended orthotics and pain management.

Treatment records from George S. Havrilla, D.P.M., a 
podiatrist, dated in March 2000, describe severe pronation, 
moderate to severe pain and muscle spasms.  The assessment 
was sinus tarsi syndrome, bilaterally, with extensor 
digitorum brevis overuse and strain/myositis.  Diffused 
osteoarthritis with bone spur formation was also noted.  New 
orthotics were recommended.  An injection of the sinus tarsi 
syndrome was administered.

At his March 2000 Board hearing, the veteran testified that 
his service-connected bilateral pes planus had worsened.  
Several pairs of orthotic shoes did not help.  He experienced 
severe muscle spasms and heel pain that traveled into his 
back.  The veteran said his feet swelled, he was unable to 
wear shoes and could not function normally.  Furthermore, the 
veteran said a private physician had diagnosed tarsal tunnel 
syndrome and recommended surgery, but he refused.  He 
received an injection to deaden the pain.  The veteran 
developed bone spurs and experienced tenderness of the 
plantar surface, spasms and marked pronation with increased 
and chronic pain that caused depression.

It is unclear to the Board if the veteran, through his 
testimony, seeks to raise a claim for service connection for 
a back disorder secondary to service-connected bilateral pes 
planus.  When aggravation of a veteran's non-service 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In light of the veteran's testimony regarding worsened pain, 
and recently submitted treatment records, the Board believes 
he should be afforded a new VA examination to assess the 
current severity of his service-connected bilateral pes 
planus.

As to the veteran's claim for a total rating based upon 
unemployability due to service-connected disabilities, 
readjudication of the increased rating claim on appeal could 
change his combined service-connected rating.  As such, the 
total rating issue is inextricably intertwined with the 
increased rating claim and appellate determination of the 
total rating issue will be deferred pending further RO 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In light of all the above, the Board believes the veteran's 
claims must be REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The veteran should then be scheduled 
for VA examination by an orthopedist 
to determine the current severity of 
his service-connected bilateral pes 
planus and any back and heel disorders 
found to be present.  All indicated 
studies should be done and all 
manifestations of current disability 
should be described in detail.  All 
necessary tests and studies should be 
performed.  The examiner is requested 
to render an opinion as to the 
likelihood that any back or heel 
disorder found to be present was 
caused by or chronically worsened by 
his service-connected bilateral pes 
planus disability.  The degree of back 
or heel disorder that would not be 
present but for the service-connected 
bilateral pes planus disability should 
be identified.  See Allen, supra.  
Further, an opinion should be provided 
regarding whether pain due to the 
service-connected disability 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran. The examiner also should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  The examiner also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess, fatigability, or 
incoordination which can be attributed 
to the service-connected disability.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.

3. After the above development has been 
completed, the RO should readjudicate 
the issues of an increased rating for 
bilateral pes planus and the claim for 
a total rating due to individual 
unemployability due to service-
connected disabilities, if it has not 
been rendered moot.  The issue of a 
total rating due to individual 
unemployability due to service-
connected disabilities should be 
adjudicated by considering the 
"average person" standard under 38 
C.F.R. § 4.15 (1999) as well as the 
"unemployability" standard under 38 
C.F.R. § 4.16 (1999).  It should also 
be considered under the provisions of 
38 C.F.R. §§ 3.340, 3.341 (1999) as 
well as on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (1999). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case on 
all issues in appellate status, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted. No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals
 

 


